United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
Y.G., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Seaford, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1209
Issued: August 25, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 11, 2017 appellant filed a timely appeal from an April 5, 2017 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met her burden of proof to establish left foot and ankle
conditions causally related to a February 15, 2017 employment incident.
On appeal, appellant contends that she sustained work-related left foot and ankle injuries.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of OWCP’s April 5, 2017 decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. Thus, the Board may not consider the new evidence. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On February 15, 2017 appellant, then a 34-year-old city carrier, filed a traumatic injury
claim (Form CA-1) alleging that, on that day, she hurt her left foot near her ankle while loading a
truck at work. She stopped work on the date of injury.
In a February 15, 2017 authorization for examination and/or treatment (Form CA-16),
R.M., postmaster, authorized appellant’s medical treatment. He noted that on February 15, 2017
she experienced pain in her left foot.
OWCP, in a March 1, 2017 letter, advised appellant of the deficiencies in her claim and
allowed her 30 days to submit additional evidence and respond to its questionnaire.
On March 10, 2017 appellant responded to OWCP’s queries. She indicated that after
delivering four loops on February 15, 2017 she returned to the employing establishment for a
piece of mail for Route 1. On her second trip to load her postal truck with parcels, appellant felt
a sharp pain in the left foot close to her ankle. She screamed and became tearful. Appellant was
scared and looked for a supervisor, but did not find one. She hopped to an office and told two
employees about her injury. Appellant pleaded with a supervisor about her foot pain and
requested an ice pack and a 10-minute break to correct her injury. She was surprised that no
medical assistance was provided. Appellant sought to finish her job, but she had very bad pain.
She called the postmaster and stated that she could not continue working and that she needed to
see a physician.
Appellant submitted a February 23, 2017 medical report from Dr. Daniel Pollack, an
attending podiatrist. Dr. Pollack noted that she presented for an initial visit for pain and swelling
on the outside of her left foot and ankle which started approximately one week earlier when she
twisted her ankle at work. He reviewed results of a prior diagnostic test. Dr. Pollack also
reviewed appellant’s systems and discussed findings on physical examination. He diagnosed a
sprain of an unspecified ligament of the left ankle, initial encounter, and other rupture of a
muscle (nontraumatic) of the left ankle and foot. Dr. Pollack also diagnosed pain in an
unspecified limb and difficulty with walking. In a March 9, 2017 report, he diagnosed plantar
fasciitis fibromatosis. Dr. Pollack noted that he discussed at length the diagnosis, prognosis, and
treatment options with appellant. He advised her to return to work on March 20, 2017 and
recommended physical therapy. In a prescription dated March 9, 2017, Dr. Pollack ordered
physical therapy three times a week for 12 weeks. He reiterated his diagnosis of plantar fasciitis.
A report of disability/return to work worksheet (Form CA-3) indicated that appellant
returned to full-time, regular-duty work with no restrictions on March 20, 2017.
OWCP received ancillary medical reports dated March 22, 2017, from Dr. Manuel A.
Ceja, an internist, who referred appellant for a magnetic resonance imaging (MRI) scan.
Dr. Ceja diagnosed unspecified ankle effusion, pain in the left ankle and joints, unspecified pain
in the ankle, pain in the left foot, and unspecified contusion of the foot.
A February 17, 2017 left ankle MRI scan report by Dr. Michael Green, a Board-certified
radiologist, provided an impression of focal area of abnormal signal involving a portion of the

2

insertion of the medial band of the plantar fascia into the calcaneus with adjacent edema in the
plantar fat which was consistent with an area of partial tear/plantar fasciitis. He also provided an
impression of mild edema in the soft tissues laterally and small ankle effusion.
In an April 5, 2017 decision, OWCP denied appellant’s traumatic injury claim because
the medical evidence of record failed to establish a causal relationship between her diagnosed
conditions and the accepted February 15, 2017 employment-related incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether fact of injury has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place, and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a traumatic
left foot and ankle injury caused or aggravated by the accepted February 15, 2017 employment

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined, respectively).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

3

incident. Appellant failed to submit sufficient medical evidence to establish conditions causally
related to the accepted employment incident.
Dr. Pollack’s February 23, 2017 report noted appellant’s history of injury and her left
foot symptoms of pain and swelling. He reviewed results of a prior diagnostic test and discussed
examination findings. Dr. Pollack diagnosed a sprain of an unspecified ligament of the left
ankle, other rupture of a muscle (nontraumatic) of the left ankle and foot, pain in an unspecified
limb, and difficulty with walking. On March 9, 2017 he diagnosed plantar fasciitis fibromatosis,
advised that appellant could return to work on March 20, 2017, and recommended physical
therapy. Although Dr. Pollack provided medical diagnoses and released her to return to work, he
failed to offer any medical opinion addressing whether these diagnoses and disability were
caused or aggravated by the accepted employment incident of February 15, 2017.10 The Board
finds, therefore, that his reports are of limited probative value.11
The remaining medical evidence is also insufficient to establish a causal relationship
between appellant’s injury and the February 15, 2017 employment incident. The March 22,
2017 ancillary reports from Dr. Ceja and February 17, 2017 MRI scan report from Dr. Green
failed to offer an opinion on whether her diagnosed left ankle and foot conditions were caused or
aggravated by the accepted work incident.12
Appellant’s belief that, factors of employment caused or aggravated her condition is
insufficient, by itself, to establish causal relationship.13 The issue of causal relationship is a
medical one and must be resolved by probative medical opinion from a physician. The Board
finds that there is insufficient medical evidence of record to establish that appellant’s left foot
and ankle conditions were caused or aggravated by the February 15, 2017 employment incident.
Appellant, therefore, did not meet her burden of proof.
On appeal, appellant contends that she sustained work-related left foot and ankle
conditions. For the reasons set forth above, the Board finds that the weight of the medical
evidence failed to establish left foot and ankle conditions causally related to the accepted
February 15, 2017 employment incident.
The Board notes that the employing establishment executed a Form CA-16 on
February 15, 2017 authorizing medical treatment. The Board has held that where an employing
establishment properly executes a Form CA-16, which authorizes medical treatment as a result of
an employee’s claim for an employment-related injury, it creates a contractual obligation, which
does not involve the employee directly, to pay the cost of the examination or treatment regardless

10

C.B., Docket No. 09-2027 (issued May 12, 2010); J.F., Docket No. 09-1061 (issued November 17, 2009); A.D.,
58 ECAB 149 (2006) (medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship).
11

D.M., Docket No. 16-1885 (issued February 15, 2017).

12

Supra note 10.

13

20 C.F.R. § 10.115(e); Phillip L. Barnes, 55 ECAB 426, 440 (2004).

4

of the action taken on the claim.14 Although OWCP denied appellant’s claim for an injury, it did
not address whether she is entitled to reimbursement of medical expenses pursuant to the Form
CA-16.15 Upon return of the case, it should further address this matter.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish left foot
and ankle conditions causally related to the February 15, 2017 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the April 5, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 25, 2017
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See D.M., Docket No. 13-0535 (issued June 6, 2013). See also 20 C.F.R. §§ 10.300, 10.304.

15

L.D., Docket No. 16-1289 (issued December 8, 2016).

5

